Citation Nr: 1802370	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  08-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.  He died in November 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2010 Board decision, the Board reopened the claim for service connection for hypertension for accrued benefits purposes and denied the underlying service connection claim for hypertension.  The Board also denied the appellant's petitions to reopen service connection claims for a left knee disability, left leg pain, and a back cyst for accrued benefits purposes.  In that decision, the Board also remanded the issue of entitlement to service connection for the cause of the Veteran's death.  

The appellant subsequently appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted  the parties' February 2011 Joint Motion for Remand (JMR), vacating the Board's January 2010 decision as to the denial of entitlement to service connection for hypertension for accrued benefits and remanded the appeal to the Board for readjudication consistent with the JMR.  The Court did not disturb the denial as to the appellant's petitions to reopen the service connection claims for a left knee disability, left leg pain, and a back cyst for accrued benefits purposes nor the remand as to the issue of entitlement to service connection for the Veteran's cause of death. 

In an August 2011 Board decision, the Board again denied the issue of entitlement to service connection for hypertension for accrued benefits purposes.  In that decision, the Board also remanded the issue of entitlement to service connection for the Veteran's cause of death. 

The appellant subsequently appealed the August 2011 Board decision to the Court.  In a June 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision as to the denial of entitlement to service connection for hypertension for accrued benefits and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision.  The Court did not disturb the remanded issue of entitlement to service connection for the Veteran's cause of death. 

In April 2014, the Board remanded the case for additional development.  

In July 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2017).  A response was provided in August 2017.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's hypertension was linked to his active service. 

2.  The evidence is in relative equipoise as to whether the Veteran's death due to end stage heart failure, listed as the immediate cause of death in the death certificate, is causally related to his hypertension. 






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubts in the appellant's favor, the criteria for service connection for hypertension for accrued benefits purposes are met.  38 U.S.C. §§ 1131, 5121, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving all reasonable doubts in the appellant's favor, the criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1131, 1116, 1310, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2017).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The appellant has been properly substituted in place of the Veteran for the present claim. 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.

A claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000(a).  This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000 (d)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Service Connection for Accrued Benefits Purposes 

The Veteran had contended that his claimed hypertension was due to service.  Specifically, he had reported that during service, "[his] blood pressure gave [him] problems and doctors . . . told [him] several times to sit or lie down so that [his] blood pressure would go down," to include at the time of his discharge examination, during which he was "told to lie down" given his high blood pressure.  See October 2005 Statement from the Veteran.  He wrote that the documented blood pressure on his separation examination report was taken when "[the examiner] was satisfied [that his] blood pressure was down enough to let [him] leave."  See id.  The Veteran had also maintained that his hypertension was due to "the stress and strain of the rigors of training in the Marine Corps [which] contributed greatly to [his] blood pressure problems."  See February 2003 Statement from the Veteran. 

As noted above, the appellant has been properly substituted in place of the Veteran for the present claim. 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010.

Service treatment records document that the Veteran's blood pressure was 140/68 at his enlistment and 136/78 at his discharge.  See October 1956 Enlistment Examination Report; October 1959 Separation Examination Report.  

The Veteran's post-service clinical evidence documents that the Veteran had been diagnosed with hypertension during the appeal period prior to his death.  See February and September 2003 VA treatment records. 

The remaining inquiry is whether such diagnosis was due to service. 

In that regard, an April 1978 private discharge summary from Dr. M.Y. reflects that the Veteran was admitted to the hospital due to neck pain.  The private physician noted a diagnosis of hypertension and wrote that the Veteran "was continued on his antihypertensive therapy incidentally."  Of note, in the June 2013 Memorandum Decision, the Court construed the discharge report to suggest that the Veteran had a diagnosis of hypertension soon after his discharge and that he had received continuous treatment for such condition  since that time. 

A July 1983 private discharge summary from Dr. T.L.T. notes that the Veteran was admitted for chest pain and that he had a "significant history of hypertension."  The Veteran's blood pressure was 154/102 at the time.  

A December 2002 letter from Dr. R.M. contains his observation that the Veteran "had a history of hypertension for many years, which probably began when he was in the service," which "could possibly be related" to ". . . . stress, [which] will uncover significant hypertension."  

In an October 2005 opinion, Dr. M.Y., who had prepared the April 1978 discharge summary, wrote that he had continuously treated the Veteran soon after his discharge from service for conditions including hypertension, although clinical records prior to 1978 were destroyed.  In his opinion, Dr. M.Y. considered the Veteran's in-service blood pressure readings as well as his report to the physician, made soon after his discharge, that his hypertension symptoms began in service.  The private physician then indicated that the Veteran "should be service-connected" for hypertension in light of the noted records as well as the physician's recollection of having provided continuous care for the Veteran's hypertension symptoms since service, which were "quite difficult to control and [caused] problems with the target organs as expected" over the years.  Dr. M.Y. also emphasized that "hypertension wasn't taken very seriously in the 50's (at the time of the Veteran's service]" and "the criteria for diagnosing hypertension have been lowered [since then]," which may account for the absence of an in-service diagnosis of hypertension. 

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's hypertension had its onset during service.  

In this regard, the October 2005 opinion from Dr. M.Y., in tandem with his April 1978 discharge summary, serve to link the Veteran's hypertension to his competent and credible reports of its onset during service.  This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No contrary medical opinion issued prior to the Veteran's death (in November 2005) is of record.  Accordingly, as the most probative opinion evidence of record relates the Veteran's hypertension to his service, the Board resolves all doubt in the Veteran's favor and finds that service connection for hypertension for accrued benefits purposes is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

The Board notes that while the evidence suggests that the Veteran's hypertension may have been present at the time of his enlistment, because the evidence was not clear and unmistakable on the preexistence and aggravation prongs of the presumption of soundness, the presumption was not rebutted and the Board has adjudicated the claim as one for ordinary service connection.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

III.  Cause of the Veteran's Death 

Benefits may be awarded to a veteran's spouse, children, or parents for a death resulting from a service-connected or compensable disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The Veteran's death certificate lists the immediate cause of his death as end stage heart failure.  Underlying cause of death is listed as ischemic cardiomyopathy. 

As granted herein, service connection has been established for hypertension.  The remaining inquiry is whether such disability has caused the Veteran's death. 

To this end, Dr. M.Y., who had continuously treated the Veteran for many years since his discharge from service, observed that "[o]ver the years, the [Veteran's] pressure was quite difficult to control and [that] he developed problems with target organs as expected," to include "arteriosclerotic cardiovascular disease," for which the Veteran "subsequently had cardiac surgery."  The private physician noted "all the complications of [the Veteran's] long-standing hypertension" and concluded that "[i]n summary, there is no question as to the effects of hypertension on his arteries and heart."  Indeed, in a July 1983 private discharge summary prepared after the Veteran's hospital admission for chest pain, Dr. T.L.T. noted that the Veteran had a "significant history of hypertension" and expressed that he was "at significant risk at further coronary ischemia or infarction."  Moreover, a June 2010 VA examiner advised that essential hypertension was "indeed a risk factor for coronary artery disease, which in turn leads to heart failure."  

Various examiners, to include the above-referenced June 2010 VA examiner, have rendered negative nexus opinions on the issue of cause of the Veteran's death.  Nevertheless, those opinions are inadequate as their conclusions essentially rely on the fact that the Veteran had not been service-connected for hypertension at the time the opinions were rendered, which is now erroneous given that service connection for hypertension has been granted herein.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Therefore, given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's death due to heart complications is causally related to his service-connected hypertension.  Cf. Mariano v. Principi, 17 Vet. App. at 312.  In this regard, the Board accords a significant probative weight to the October 2005 private physician's opinion, particularly in light of its sound summary of the Veteran's medical history supported by an adequate rationale.  The October 2005 private physician's opinion, in tandem with the June 2010 VA examiner's finding that hypertension was a risk factor for heart failures, serves to link the Veteran's hypertension to various heart complications, to include heart failure, listed as the immediate cause of the Veteran's death.  Therefore, resolving all reasonable doubts in the appellant's favor, the Board concludes that the criteria for service connection for the Veteran's death are met.


ORDER

Service connection for hypertension for accrued benefits purposes is granted. 

Service connection for the cause of the Veteran's death is granted. 



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


